91 F.3d 135
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Winston Leonard COLLINS, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Winston Leonard COLLINS, Defendant-Appellant.
Nos. 96-4007, 96-6431.
United States Court of Appeals, Fourth Circuit.
Submitted July 16, 1996.Decided July 31, 1996.

Appeals from the United States District Court for the Eastern District of Virginia, at Richmond.  Richard L. Williams, Senior District Judge.  (CR-89-48)
Robert L. Flax, Richmond, Virginia, for Appellant.  Helen F. Fahey, United States Attorney, David T. Maguire, Assistant United States Attorney, Richmond, Virginia, for Appellee.
E.D.Va.
AFFIRMED.
Before MURNAGHAN, WILKINS, and MOTZ, Circuit Judges.
OPINION
PER CURIAM:


1
Winston Collins was originally sentenced to 360 months imprisonment for various drug offenses.  On appeal and on his motion to vacate his sentence, we affirmed Collins's conviction in all respects,1 but vacated and remanded his sentence because of an Ex Post Facto violation.  On remand, Collins was resentenced to 292 months.  He appeals this sentence and appeals the district court's denial of his FED.  R. CRIM.  P. 41(e) motion.  We affirm.


2
Collins's challenges to his sentence have been rejected previously or are waived.  His contention that insufficient evidence supports his continuing criminal enterprise conviction was rejected on direct appeal.  He fails to show that we should reconsider it now.2  His arguments that the district court erred by enhancing his sentence for obstruction of justice and by failing to depart downward based upon his voluntary return to the United States are nonconstitutional claims that were waived by his failure to raise them on direct appeal.3  Therefore, in No. 96-4007, we affirm.


3
Additionally, Collins appeals from the district court's order denying his FED.  R. CRIM.  P. 41(e) motion for the return of property.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, in No. 96-6431, we affirm on the reasoning of the district court.  United States v. Collins, No. CR-89-48 (E.D.Va. Mar. 1, 1996).  Additionally we deny Collins's motions for transcripts and copies of the record.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


4
AFFIRMED.



1
 United States v. Collins, No. 90-5002 (4th Cir.  Apr. 18, 1991) (unpublished);  United States v. Collins, No. 95-6386 (4th Cir.  Oct. 16, 1995) (unpublished)


2
 See Davis v. United States, 417 U.S. 333, 342 (1974);  Boeckenhaupt v. United States, 537 F.2d 1182, 1183 (4th Cir.), cert. denied, 429 U.S. 863 (1976)


3
 Stone v. Powell, 428 U.S. 465, 477 n. 10 (1976)